It is insisted by the appellant that there is error in rendering judgment for the plaintiffs for all the land and for rent of the premises. It is believed that the contention should be sustained, and that the judgment should be modified to that extent. The plaintiffs could not recover the interest of Oscar Nelson, a surviving son of Peter Nelson, deceased; for Oscar Nelson made a deed of conveyance, as proven, to the Guarantee Mercantile Company. And since there is no evidence that the plaintiffs, being joint owners with the Guarantee Mercantile Company, demanded the use of the land, no recovery for rent was warranted.
There is no plea, as must be entered, for homestead on the part of Oscar Nelson's wife, to invalidate the sale to the Guarantee Mercantile Company, as contended by the appellees.
The judgment is modified so as to deny a recovery to the plaintiffs of the interest of Oscar Nelson in the land, and to deny a recovery for rent, and as thus modified the judgment will be affirmed. The appellees will pay the costs of appeal.